DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-7 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Claim Objections 
Claim 3 is missing a period at the end.  See MPEP §608.01(m).

Claim Interpretation 
“Forming a layer comprising carbon powder on a surface of a non-sintered part” broadly encompasses a part that has been previously sintered in another method or step, but that will be sintered after carbon powder layer deposition/forming.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 3 is confusing because the “base side” is not described, and its is unclear what is performed “sequentially.”  Claim 3 states in part “applying a laser to a surface of the carbon powder-containing laminated layer to sinter the ceramic of the ceramic article located on a base side of an irradiated part, sequentially.”  The claim fails to specific where is the base side, or what is the base.  It is not possible to determine what this is from the claims without specifying as much.
Furthermore, in claims 3 and 5, the above clause recites a single step; thus it is unclear what is perform in sequence.
Claim 5 is confusing because it is unclear what is the “non-sintered” ceramic part versus the “Sintered” ceramic part.  Claim 5 conflictingly states “forming a layer comprising a carbon powder on a surface of a non-sintered part of the ceramic article having a first non-sintered part to thereby form a carbon powder-containing laminated layer”; “applying a laser to a surface of the carbon powder-containing laminated to sinter the ceramic of the ceramic article”; “forming a second non-sintered ceramic part on a sintered part formed by the applying”; and “wherein the forming of the layer and the applying of the laser are repeatedly conducted after the forming of the non-sintered ceramic part.”  First, no step of forming a “non-sintered ceramic part” is recited; rather only “forming a second non-sintered ceramic part.”  To this end, “forming a second non-sintered ceramic part” is confusing because the claim fails to recite forming a first non-sintered ceramic part.”  Claim 5 is directed to forming carbon powder on a ceramic part, then sintering, not forming non-sintered parts.  Thus, claim 5 is confusing and would require conjecture as to its meaning to apply prior art.
To the extent claim 5 is an attempt to claim using ceramic slurry sprays after carbon-powder sintering, this may be subject to a restriction.  Furthermore, the specification indicates two separate inventions: slurry with and without polymer binder (paras. 0006-07).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HOPKINSON (US 2014/0314613).
	As to claims 1-4, HOPKINSON teaches depositing/forming a layer of carbon powder (paras. 0121, 0160, 0214, Fig. 5) on an oxide ceramic part/layer (paras. 0040, 0077, 0217, Fig. 5), then sintering with laser (paras. 0121, 0160, 0214, Fig. 5), and repeating (paras. 0122, 0165, as examples).

Prior Art
	The following prior art teaches carbon powder sintering on ceramics: ENRIQUE JUSTE ET AL: "Shaping of ceramic parts by selective laser melting of powder bed", JOURNAL OF MATERIALS RESEARCH, vol. 29, no. 17, 7 July 2014, pp.2086-2094, XP055431299.
	The following prior art teaches ceramic slurries: WU ET AL: "Laser densification of alumina powder beds generated using aerosol assisted spray deposition", JOURNAL OF THE EUROPEAN CERAMIC SOCIETY, vol. 27, no. 16, 15 October 2007, pp.4727-4735, XP022282243.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743